Title: John Adams to John Lamb, Aug. 1786
From: Adams, John
To: Lamb, John


          
            
              Sir—
            
            

              

              
            
          

          We have received your two Letters, of the 15 & 18. July
            from Alicant and are sorry to learn that your indisposition discourages you from
            travelling by Land or sea
          We still think it most adviseable, both for your own interest
            & that of the United states, that you should return to Congress, for their
            further Instructions, as soon as possible, & we again propose to you, to embark
            from Spain, by the first oppertunity.
          Congress have never informed us, of any Promise made, or
            Encouragement given you, that you should be settled with in Europe, and we think it best
            you should settle with their Board of treasury. Nevertheless if you transmit to us, your
            account we will adjust it, as far as lies in Us, subject to the revision of Congress.
            Your Letter of Credit we wish you to return to one of us. by the first oppertunity, as
            you will not have occasion to draw again by Virtue of it.
          Mr. Randall is gone to N. York
            & it is our wish that you might be there with him that Congress might have an
            oppertunity of receiving from both together, as much information as possible, that you
            might mutually aid each other in settling your account
          We are

          
            
              J A—
            
          
        